Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For any one of Group (I) and (II), Applicant is required to elect a single disclosed vascular disrupting agent (VDA) or salt  or solvate or prodrug thereof specie. For example, a single disclose VDA specie can be elected from claim 10 or claim.
If Group (II) is elected, Applicant is further required to elect:
(i) a single disclosed avascular or hypovascular tumor with a diameter of less than 20 mm specie. For example, a avascular or hypovascular tumor with a diameter of less than 20 mm specie from claim 8 can be elected. 
(ii) a single disclosed adjunct therapy from either claim 17 or claim 18. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic. 
Group (I), claim(s) 1-13, drawn to a vascular disrupting agent (VDA) or salt or solvate or prodrug thereof for 5treating an avascular or hypovascular micro-tumor with a diameter below 20 mm
Group (II), claim(s) 14-19, drawn to a method of treating an avascular or hypovascular tumor with a diameter less than 20 mm comprising the step of administering an effective amount of a vascular disrupting agent (VDA) or salt or solvate or prodrug thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups (I) and (II) lack unity of invention because vascular disrupting agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huaijun et al., Investigative Radiology: January 2009 - Volume 44 - Issue 1 - p 44-53. Huaijun et al. teaches the use of CA4P (combretastatin A-4-phosphate) as a vascular targeting agent or treating liver tumors in this case rhabdomyosarcoma with a diameter of 8 to 14 mm, see Abstract. Moreover, Huaijun et al. teaches Upon intracellular uptake and molecular interactions, CA4 makes tubulin depolymerized, which in turn leads to destabilization or deformation of the lining endothelial cells, subsequent occlusion of intratumoral microcirculation, and consequent tumor destruction, see page 3, third paragraph. Although the teaching of Huaijun et al. does not teach the rhabdomyosarcoma with a diameter of 8 to 14 mm is an avascular or hypovascular tumor, one would be expected to be applicable to avascular or hypovascular rhabdomyosarcoma with a diameter of 8 to 14 mm by the simple fact that Huaijun et al. teaches CA4 makes tubulin depolymerized, which in turn leads to destabilization or deformation of the lining endothelial cells, subsequent occlusion of intratumoral microcirculation Therefore, Group (I) and (II)  and the species of Group (I) and (II) lack inventive step. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628